      Case 1:03-md-01570-GBD-SN Document 4604 Filed 06/26/19 Page 1 of 2



                 MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC



                                                      VIA ECF

June 26, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

       We write pursuant to your Order, ECF 4524, directing the parties to file “a joint letter
proposing a deadline for Plaintiffs to submit a reply brief” on the first phase of Plaintiffs’ Motion
to Compel directed to the Federal Bureau of Investigation (FBI), filed May 31, 2019.

        The PECs and the Department of Justice have met and conferred, and agreed that
Plaintiffs will have a reply of 15 pages, which shall be due on July 9, 2019. The FBI reserves the
right to request an opportunity to file a sur-reply to the extent the PECs’ reply raises additional
factual or legal arguments not presented in their opening brief.

       The PECs further state that Plaintiffs’ reply brief shall also include their argument in
response to the unauthorized opposition to Plaintiffs’ Motion filed on June 21, 2019 by the
Kingdom of Saudi Arabia.
      Case 1:03-md-01570-GBD-SN Document 4604 Filed 06/26/19 Page 2 of 2
Hon. Sarah Netburn                                                             June 26, 2019
Page 2



                                   Respectfully submitted,

 COZEN O’CONNOR                             MOTLEY RICE

  /s/ Sean P. Carter, Esquire                /s/ Robert T. Haefele, Esquire
 Sean P. Carter, Esquire                    Robert T. Haefele, Esquire
 1650 Market Street, Suite 2800             28 Bridgeside Boulevard
 Philadelphia, PA 19103                     Mt. Pleasant, SC 29464

 On behalf of the MDL 1570 Plaintiffs’      On behalf of the MDL 1570 Plaintiffs’
 Exec. Committee for Commercial Claims      Exec. Committee for Personal Injury and
                                            Death Claims

 KREINDLER & KREINDLER

  /s/ Steven R. Pounian, Esquire
 Steven R. Pounian, Esquire
 750 Third Avenue, 32nd Floor
 New York, NY 10017

 On behalf of the MDL 1570 Plaintiffs’
 Exec. Committee for Personal Injury and
 Death Claims

cc:    The Honorable George B. Daniels
       All Counsel of Record via ECF
